COMMUNITY FINANCIAL CORPORATION

2003 STOCK OPTION AND INCENTIVE PLAN


INCENTIVE STOCK OPTION AGREEMENT

ISO NO. _____

          This Option is granted on ___________________(the "Grant Date"), by
Community Financial Corporation, a Virginia-chartered corporation (the
"Corporation"), to ______________ (the "Optionee"), in accordance with the
following terms and conditions:

          1.  Option Grant and Exercise Period.  The Corporation hereby grants
to the Optionee an Incentive Stock Option ("Option") to purchase, pursuant to
the Community Financial Corporation 2003 Stock Option and Incentive Plan, as the
same may be amended from time to time (the "Plan"), and upon the terms and
conditions therein and hereinafter set forth, an aggregate of _____ shares (the
"Option Shares") of the common stock of the Corporation ("Common Stock") at the
price of $_____ per share (the "Exercise Price"). A copy of the Plan, as
currently in effect, is incorporated herein by reference and is attached to this
Award Agreement.

          This Option shall be exercisable only during the period (the "Exercise
Period") commencing on the dates set forth in Section 2 below, and ending at
5:00 p.m., Staunton, Virginia time, on the date ten years after the Grant Date,
such later time and date being hereinafter referred to as the "Expiration Date,"
subject to earlier expiration in accordance with Section 5 in the event of a
Termination of Service. The aggregate Market Value (as determined on the Grant
Date) of the Option Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Optionee in any calendar year shall not
exceed One Hundred Thousand Dollars ($100,000.00). To the extent that this
Option does not qualify as an Incentive Stock Option for any reason, it shall be
deemed ab initio to be a Non-Qualified Stock Option.

          2.  Method of Exercise of This Option.  This Option may be exercised
during the Exercise Period, with respect to not more than the cumulative number
of Option Shares set forth below on or after the dates indicated, by giving
written notice to the Corporation as hereinafter provided specifying the number
of Option Shares to be purchased.

Cumulative Number of Option
Shares Exercisable

--------------------------------------------------------------------------------

Date

--------------------------------------------------------------------------------




The notice of exercise of this Option shall be in the form prescribed by the
Committee referred to in Section 3 of the Plan and directed to the address set
forth in Section 12 below. The date of exercise is the date on which such notice
is received by the Corporation. Such notice shall be accompanied by payment in
full of the Exercise Price for the Option Shares to be purchased upon such
exercise. Payment shall be made (i) in cash, which may be in the form of a
check, money order, cashier's check or certified check, payable to the
Corporation, or (ii) by delivering shares of Common Stock already owned by the
Optionee having a Market Value equal to the Exercise Price, or (iii) a
combination of cash and such shares. Promptly after such payment, subject to
Section 3 below, the

NEXT PAGE



Corporation shall issue and deliver to the Optionee or other person exercising
this Option a certificate or certificates representing the shares of Common
Stock so purchased, registered in the name of the Optionee (or such other
person), or, upon request, in the name of the Optionee (or such other person)
and in the name of another in such form of joint ownership as requested by the
Optionee (or such other person) pursuant to applicable state law.

          3.  Delivery and Registration of Shares of Common Stock.  The
Corporation's obligation to deliver shares of Common Stock hereunder shall, if
the Committee so requests, be conditioned upon the Optionee's compliance with
the terms and provisions of Section 10 of the Plan.

          4.  Nontransferability of This Option.  This Option may not be
assigned, encumbered, transferred, pledged or hypothecated except, in the event
of the death of the Optionee, by will or the applicable laws of descent and
distribution to the extent provided in Section 5 below. This Option is
exercisable during the Optionee's lifetime only by the Optionee or a person
acting with the legal authority of the Optionee. The provisions of this Option
shall be binding upon, inure to the benefit of and be enforceable by the parties
hereto, the successors and assigns of the Corporation and any person acting with
the legal authority of the Optionee or to whom this Option is transferred by
will or by the laws of descent and distribution.

          5.  Termination of Service or Death of the Optionee.  Except as
provided in this Section 5 and Section 9 below, and notwithstanding any other
provision of this Option to the contrary, this Option shall be exercisable only
if the Optionee has not incurred a Termination of Service at the time of such
exercise.

          If the Optionee incurs a Termination of Service for any reason
excluding death and Termination of Service for Cause, the Optionee may, but only
within the period of three months (or one year in the case of disability, as
defined in Section 22(e)(3) of the Code) immediately succeeding such Termination
of Service and in no event after the Expiration Date, exercise this Option to
the extent the Optionee was entitled to exercise this Option on the date of
Termination of Service. If the Optionee incurs a Termination of Service for
Cause, all rights under this Option shall expire immediately upon the giving to
the Optionee of notice of such termination except as provided in Section 9
below.

          In the event of the death of the Optionee prior to the Optionee's
Termination of Service or during the three-month or one-year period referred to
in the immediately preceding paragraph, the person or persons to whom the Option
has been transferred by will or by the laws of descent and distribution may, but
only to the extent the Optionee was entitled to exercise this Option on the date
of the Optionee's death, exercise this Option at any time within one year
following the death of the Optionee, but in no event after the Expiration Date.
Following the death of the Optionee, the Committee may, in its sole discretion,
as an alternative means of settlement of this Option, elect to pay to the person
to whom this Option is transferred by will or by the laws of descent and
distribution, the amount by which the Market Value per share of Common Stock on
the date of exercise of this Option shall exceed the Exercise Price per Option
Share, multiplied by the number of Option Shares with respect to which this
Option is properly exercised. Any such settlement of this Option shall be
considered an exercise of this Option for all purposes of this Option and of the
Plan.

ISO-2NEXT PAGE





          6.  Notice of Sale.  The Optionee or any person to whom the Option
Shares shall have been transferred shall promptly give notice to the Corporation
in the event of the sale or other disposition of Option Shares within the later
of (i) two years from the Grant Date or (ii) one year from the date of exercise
of this Option. Such notice shall specify the number of Option Shares sold or
otherwise disposed of and be directed to the address set forth in Section 12
below.

          7.  Adjustments for Changes in Capitalization of the Corporation.  In
the event of any change in the outstanding shares of Common Stock by reason of
any recapitalization, stock split, reverse stock split, stock dividend,
reorganization, consolidation, combination or exchange of shares, merger, or any
other change in the corporate structure of the Corporation or in the shares of
Common Stock, the number and class of shares covered by this Option and the
Exercise Price shall be appropriately adjusted by the Committee, whose
determination shall be conclusive.

          8.  Effect of Merger or Other Reorganization.  In the event of any
merger, consolidation or combination of the Corporation with or into another
corporation (other than a merger, consolidation or combination in which the
Corporation is the continuing corporation and which does not result in the
outstanding shares of Common Stock being converted into or exchanged for
different securities, cash or other property, or any combination thereof), the
Optionee shall have the right (subject to the provisions of the Plan and the
limitations contained herein), thereafter and during the Exercise Period, to
receive upon exercise of this Option an amount equal to the excess of the Market
Value on the date of such exercise of the securities,cash or other property, or
combination thereof, receivable upon such merger, consolidation or combination
in respect of a share of Common Stock over the Exercise Price, multiplied by the
number of Option Shares with respect to which this Option shall have been
exercised. Such amount may be payable fully in cash, fully in one or more of the
kind or kinds of property payable in such merger,consolidation or combination,
or partly in cash and partly in one or more of such kind or kinds of property,
all in the discretion of the Committee.

          9.  Effect of Change in Control.  If a tender offer or exchange offer
for shares of the Corporation (other than such an offer by the Corporation) is
commenced, or if a Change in Control shall occur, and the Optionee thereafter
incurs a Termination of Service for any reason whatsoever, this Option shall (to
the extent it is not then exercisable) become exercisable in full upon the
happening of such events; provided, however, that this Option shall not become
exercisable to the extent that it has previously been exercised or otherwise
terminated.

          10.  Stockholder Rights Not Granted by This Option.  The Optionee is
not entitled by virtue hereof to any rights of a stockholder of the Corporation
or to notice of meetings of stockholders or to notice of any other proceedings
of the Corporation.

          11.  Withholding Tax.  Where the Optionee or another person is
entitled to receive Option Shares pursuant to the exercise of this Option,the
Corporation shall have the right to require the Optionee or such other person to
pay to the Corporation the amount of any taxes which the Corporation or any of
its Affiliates is required to withhold with respect to such Option Shares, or in
lieu thereof, to retain, or sell without notice, a sufficient number of such
shares to cover the amount required to be withheld, or, in lieu of any of the
foregoing, to withhold a sufficient sum from the Optionee's compensation payable
by the Corporation to satisfy the Corporation's tax withholding requirements.

ISO-3NEXT PAGE





          12.  Notices.  All notices hereunder to the Corporation shall be
delivered or mailed to it addressed to the Secretary of Community Financial
Corporation, 38 North Central Avenue, Staunton, Virginia 24401. Any notices
hereunder to the Optionee shall be delivered personally or mailed to the
Optionee's address noted below. Such addresses for the service of notices may be
changed at any time provided written notice of the change is furnished in
advance to the Corporation or to the Optionee, as the case may be.

          13.  Plan and Plan Interpretations as Controlling.  This Option and
the terms and conditions herein set forth are subject in all respects to the
terms and conditions of the Plan, which are controlling. Capitalized terms used
herein which are not defined in this Award Agreement shall have the meaning
ascribed to such terms in the Plan. All determinations and interpretations made
in the discretion of the Committee shall be final and conclusive upon the
Optionee or his legal representatives with regard to any question arising under
this Award Agreement or under the Plan.

          14.  Optionee Service.  Nothing in this Option shall limit the right
of the Corporation or any of its Affiliates to terminate the Optionee's service
as a director, advisory director, or employee, or otherwise impose upon the
Corporation or any of its Affiliates any obligation to employ or accept the
services of the Optionee.

          15.   Amendment. The Committee may waive any conditions of or rights
of the Corporation or modify or amend the terms of this Award Agreement;
provided, however, that the Committee may not amend, alter, suspend, discontinue
or terminate any provision hereof which may adversely affect the Optionee
without the Optionee's (or his legal representative's) written consent.

          16. Optionee Acceptance.  The Optionee shall signify his acceptance of
the terms and conditions of this Option by signing in the space provided below
and returning a signed copy hereof to the Corporation at the address set forth
in Section 12 above.

ISO-4NEXT PAGE





          IN WITNESS WHEREOF, the parties hereto have caused this Award
Agreement to be executed as of the date first above written.

COMMUNITY FINANCIAL CORPORATION

By: _______________________________________
Its: __________________________________________





ACCEPTED:

_____________________________________________
(Signature)



___________________________________________
(Street Address)



____________________________________________
(City, State and Zip Code)









NEXT PAGE





COMMUNITY FINANCIAL CORPORATION

2003 STOCK OPTION AND INCENTIVE PLAN


NON-QUALIFIED STOCK OPTION AGREEMENT

NQSO NO.

          This Option is granted on ___________________ (the "Grant Date"), by
Community Financial Corporation, a Virginia-chartered corporation (the
"Corporation"), to _______________ (the "Optionee"), in accordance with the
following terms and conditions:

          1.    Option Grant and Exercise Period. The Corporation hereby grants
to the Optionee a Non-Qualified Stock Option ("Option") to purchase, pursuant to
the Community Financial Corporation 2003 Stock Option and Incentive Plan, as the
same may be amended from time to time (the "Plan"), and upon the terms and
conditions therein and hereinafter set forth, an aggregate of ______ shares (the
"Option Shares") of the common stock of the Corporation ("Common Stock") at the
price of $_____ per share (the "Exercise Price"). A copy of the Plan,as
currently in effect, is incorporated herein by reference and is attached to this
Award Agreement.

          This Option shall be exercisable only during the period (the "Exercise
Period")commencing on the dates set forth in Section 2 below, and ending at 5:00
p.m., __________,______ time, on the date ten years after the Grant Date, such
later time and date being hereinafter referred to as the "Expiration Date,"
subject to earlier expiration in accordance with Section 5 in the event of a
Termination of Service.

          2.    Method of Exercise of This Option. This Option may be exercised
during the Exercise Period, with respect to not more than the cumulative number
of Option Shares set forth below on or after the dates indicated, by giving
written notice to the Corporation as hereinafter provided specifying the number
of Option Shares to be purchased.




Cumulative Number of
Option Shares Exercisable

--------------------------------------------------------------------------------

Date

--------------------------------------------------------------------------------




The notice of exercise of this Option shall be in the form prescribed by the
Committee referred to in Section 3 of the Plan and directed to the address set
forth in Section 11 below. The date of exercise is the date on which such notice
is received by the Corporation. Such notice shall be accompanied by payment in
full of the Exercise Price for the Option Shares to be purchased upon such
exercise. Payment shall be made (i) in cash, which may be in the form of a
check, money order, cashier's check or certified check, payable to the
Corporation, or (ii) by delivering shares of Common Stock already owned by the
Optionee having a Market Value equal to the Exercise Price, or (iii) a
combination of cash and such shares. Promptly after such payment, subject to
Section 3 below, the Corporation shall issue and deliver to the Optionee or
other person exercising this Option a certificate or certificates representing
the shares of Common Stock so purchased, registered in the

NEXT PAGE



name of the Optionee (or such other person), or, upon request, in the name of
the Optionee (or such other person) and in the name of another in such form of
joint ownership as requested by the Optionee (or such other person) pursuant to
applicable state law.



          3.      Delivery and Registration of Shares of Common Stock. The
Corporation's obligation to deliver shares of Common Stock hereunder shall, if
the Committee so requests, be conditioned upon the Optionee's compliance with
the terms and provisions of Section 11 of the Plan.

          4.      Nontransferability of This Option. This Option may not be
assigned, encumbered, transferred, pledged or hypothecated except, (i) in the
event of the death of the Optionee, by will or the applicable laws of descent
and distribution, or (ii) pursuant to a a domestic relations order,@ as defined
in Section 414(p)(1)(B) of the Code, or (iii) in a gift to any member of the
Participant's immediate family or to a trust for the benefit of one or more of
the Participant's immediate family members. During the lifetime of the Optionee,
this Option shall be exercisable only by the Optionee or a person acting with
the legal authority of the Optionee unless it has been transferred as permitted
hereby, in which case it shall be exercisable only by such transferee. For the
purpose of this Section 4, a Participant's "immediate family" shall mean the
Participant's spouse, children and grandchildren. The provisions of this Option
shall be binding upon, inure to the benefit of and be enforceable by the parties
hereto, the successors and assigns of the Corporation and any person acting with
the legal authority of the Optionee or to whom this Option is transferred in
accordance with this Section 4.

          5.     Termination of Service or Death of the Optionee. Except as
provided in this Section 5 and in Section 8 below, and notwithstanding any other
provision of this Option to the contrary, this Option shall be exercisable only
if the Optionee has not incurred a Termination of Service at the time of such
exercise.

          If the Optionee incurs a Termination of Service for any reason
excluding death and Termination of Service for Cause, the Optionee may, but only
within the period of one year immediately succeeding such Termination of Service
and in no event after the Expiration Date, exercise this Option to the extent
the Optionee was entitled to exercise this Option on the date of Termination of
Service. If the Optionee incurs a Termination of Service for Cause, all rights
under this Option shall expire immediately upon the giving to the Optionee of
notice of his termination, except as provided in Section 8 below.

          In the event of the death of the Optionee prior to the Optionee's
Termination of Service or during the one year period referred to in the
immediately preceding paragraph, the person or persons to whom the Option has
been transferred pursuant to Section 4 may, but only to the extent the Optionee
was entitled to exercise this Option on the date of the Optionee's death,
exercise this Option at any time within one year following the death of the
Optionee, but in no event after the Expiration Date. Following the death of the
Optionee, the Committee may, in its sole discretion, as an alternative means of
settlement of this Option, elect to pay to the person to whom this Option is
transferred pursuant to Section 4 the amount by which the Market Value per share
of Common Stock on the date of exercise of this Option shall exceed the Exercise
Price per Option Share, multiplied by the number of Option Shares with respect
to which this Option is properly exercised. Any such settlement of this Option
shall be considered an exercise of this Option for all purposes of this Option
and of the Plan.

NQSO-2NEXT PAGE





          6.      Adjustments for Changes in Capitalization of the Corporation.
In the event of any change in the outstanding shares of Common Stock by reason
of any recapitalization, stock split, reverse stock split, stock dividend,
reorganization, consolidation, combination or exchange of shares, merger, or any
other change in the corporate structure of the Corporation or in the shares of
Common Stock, the number and class of shares covered by this Option and the
Exercise Price shall be appropriately adjusted by the Committee, whose
determination shall be conclusive.

          7.      Effect of Merger or Other Reorganization. In the event of any
merger, consolidation or combination of the Corporation with or into another
corporation (other than a merger, consolidation or combination in which the
Corporation is the continuing corporation and which does not result in the
outstanding shares of Common Stock being converted into or exchanged for
different securities, cash or other property, or any combination thereof), the
Optionee shall have the right (subject to the provisions of the Plan and the
limitations contained herein), thereafter and during the Exercise Period, to
receive upon exercise of this Option an amount equal to the excess of the Market
Value on the date of such exercise of the securities, cash or other property, or
combination thereof, receivable upon such merger, consolidation or combination
in respect of a share of Common Stock over the Exercise Price, multiplied by the
number of Option Shares with respect to which this Option shall have been
exercised. Such amount may be payable fully in cash, fully in one or more of the
kind or kinds of property payable in such merger, consolidation or combination,
or partly in cash and partly in one or more of such kind or kinds of property,
all in the discretion of the Committee.

          8.      Effect of Change in Control.  If a tender offer or exchange
offer for shares of the Corporation (other than such an offer by the
Corporation) is commenced, or if a Change in Control shall occur, and the
Optionee thereafter incurs a Termination of Service for any reason whatsoever,
this Option shall (to the extent it is not then exercisable) become exercisable
in full upon the happening of such events; provided, however, that this Option
shall not become exercisable to the extent that it has previously been exercised
or otherwise terminated.

          9.      Stockholder Rights Not Granted by This Option. The Optionee is
not entitled by virtue hereof to any rights of a stockholder of the Corporation
or to notice of meetings of stockholders or to notice of any other proceedings
of the Corporation.

          10.      Withholding Tax. Where the Optionee or another person is
entitled to receive Option Shares pursuant to the exercise of this Option, the
Corporation shall have the right to require the Optionee or such other person to
pay to the Corporation the amount of any taxes which the Corporation or any of
its Affiliates is required to withhold with respect to such Option Shares, or in
lieu thereof, to retain, or sell without notice, a sufficient number of such
shares to cover the amount required to be withheld, or, in lieu of any of the
foregoing, to withhold a sufficient sum from the Optionee's compensation payable
by the Corporation to satisfy the Corporation's tax withholding requirements.

NQSO-3NEXT PAGE





          11.      Notices. All notices hereunder to the Corporation shall be
delivered or mailed to it addressed to the Secretary of Community Financial
Corporation, 38 North Central Avenue, Staunton, Virginia 24401. Any notices
hereunder to the Optionee shall be delivered personally or mailed to the
Optionee's address noted below. Such addresses for the service of notices may be
changed at any time provided written notice of the change is furnished in
advance to the Corporation or to the Optionee, as the case may be.

          12.      Plan and Plan Interpretations as Controlling. This Option and
the terms and conditions herein set forth are subject in all respects to the
terms and conditions of the Plan, which are controlling. Capitalized terms used
herein which are not defined in this Award Agreement shall have the meaning
ascribed to such terms in the Plan. All determinations and interpretations made
in the discretion of the Committee shall be final and conclusive upon the
Optionee or his legal representatives with regard to any question arising under
this Award Agreement or under the Plan.

          13.      Optionee Service. Nothing in this Option shall limit the
right of the Corporation or any of its Affiliates to terminate the Optionee's
service as a director, advisory director, or employee, or otherwise impose upon
the Corporation or any of its Affiliates any obligation to employ or accept the
services of the Optionee.

          14.      Amendment. The Committee may waive any conditions of or
rights of the Corporation or modify or amend the terms of this Award Agreement;
provided, however, that the Committee may not amend, alter, suspend, discontinue
or terminate any provision hereof which may adversely affect the Optionee
without the Optionee's (or his legal representative's) written consent.

          15.      Optionee Acceptance. The Optionee shall signify his
acceptance of the terms and conditions of this Option by signing in the space
provided below and returning a signed copy hereof to the Corporation at the
address set forth in Section 11 above.

NQSO-4NEXT PAGE





          IN WITNESS WHEREOF, the parties hereto have caused this Award
Agreement to be executed as of the date first above written.

COMMUNITY FINANCIAL CORPORATION

By: _____________________________________________
Its: __________________________________________





ACCEPTED:

_____________________________________________
(Signature)



___________________________________________
(Street Address)



____________________________________________
(City, State and Zip Code)

